DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Affidavit
The affidavit under 37 CFR 1.132 filed 1/7/22 is insufficient to overcome the rejection of claims 1-4, 10, 11, 13, 14, and 18- 25 based upon Snaith et al. (WO 2014/045021) (from 12/12/17 IDS) in view of Choi et al. (“Cesium-doped methylammonium lead iodide perovskite light absorber for hybrid solar cells”) and in view of Jeon et al. (“Compositional engineering of perovskite materials for high-performance solar cells”), claims 5 and 6 based upon Snaith et al. (WO 2014/045021) (from 12/12/17 IDS) in view of Choi et al. (“Cesium-doped methylammonium lead iodide perovskite light absorber for hybrid solar cells”) in view of Jeon et al. (“Compositional engineering of perovskite materials for high-performance solar cells”) in view of Eickemeyer et al. (WO 2016/012274) and further in view of Filipic et al. (“CH3NH3PBI3 perovskite/silicon tandem solar cells: characterization based optical simulations”) (from 12/12/17 IDS), and claims 12 and 17 based upon Snaith et al. (WO 2014/045021) (from 12/12/17 IDS) in view of Choi et al. (“Cesium-doped methylammonium lead iodide perovskite light absorber for hybrid solar cells”) in view of Jeon et al. (“Compositional engineering of perovskite materials for high-performance solar cells”) and further in view of Filipic et al. (“CH3NH3PBI3 perovskite/silicon tandem solar cells: characterization based optical simulations”) (from 12/12/17 IDS) as set forth in the last Office action because:  

Applicant argues that one of ordinary skill in the art would not have been motivated to substitute FA+ cations with CS+ cations because of their significant size difference, where it is known in the art of perovskite materials that the size of ionic radii can have a profound effect on the perovskite structure and resulting performance. 
Applicant further asserts it is well known that the sizes of the ionic radii of Cs+, MA+, and FA+ cations is 1.67 Å, 2.16 Å and 2.53 Å as disclosed in Travis et al. 
However, it is noted that no citation of Travis nor copy of Travis were provided and that applicant asserts the Travis NPL with a date of April 1st, 2016 is published before the priority date of the present application. However, it is noted the priority date of the present application is in fact June 15th, 2015 (please see file wrapper for related documents). Based on the Travis article that was found by the examiner and included with this Office Action, Travis does not disclose the ionic radius of Cs+ to be 1.67 Å and discloses it to be 1.88 Å in the third paragraph of the first column on page 4553, where nothing in Travis was disclosed to have an ionic radius of 1.67 Å regardless of what ion it is.
	Applicant further argues that between Cs and MA there is an increase in ionic radii size by approximately < 30% while between MA and FA there is an increase in size of only around <15%, but from Cs to FA, the increase is > 50%, such that the partial substitution of these cations in the lattice will distort the cation lattice. Applicant further asserts that a partial replacement of Cs with MA, the change in the unit cell size to accommodate the larger MA ion is minimal, where a partial replacement of Cs with FA results in a dramatic increase in the bond angle deviation due to the substantial disparity in ionic radii size (> 50%) between Cs and FA.
	However, it was set forth above that the ionic radius of Cs+ is not 1.67 Å as asserted by applicant but 1.88 Å as disclosed by Travis. Using applicant’s method of determining what is an acceptable change in the lattice in order to accommodate the larger cation, it can be seen that the difference between Cs and FA cation is only 34% (Cs being 1.88 Å and FA being 2.53 Å), such that applicant stated a difference between Cs and MA of about 30% (Cs being 1.67 Å and MA being 2.16 Å) was acceptable and “minimal”. It is noted that applicant has not provided any evidence, data, or reasoning for determining why a difference of about 30% was deemed acceptable and minimal besides personal opinion and conclusory statement, but given that a difference of about 30% in radius is acceptable to applicant (page 5 of the affidavit), one of ordinary skill in the art would appreciate a difference of 34% would also be acceptable and “minimal” without any guidance in determining the boundaries and that 34% is reasonably close to about 30% and is less than 50%. 
	It is further noted that Jeon discloses the ionic radii of FA to be in the range of 1.9-2.2 Å and MA to be 1.8 Å, as cited in the Office Action previously, such that the difference in ionic radii is even less when compared to the Cs ionic radius of 1.88 Å. Of course, it only makes sense for the ionic radii of Cs and MA to be so close to be disclosed as having similar sizes by Choi, such that an ionic radius of FA in the range of 1.9-2.2 Å is only a 1-17% difference in the radii between Cs and FA and is even less than the acceptable and “minimal” range of about 30% disclosed by applicant. It appears applicant has stated on page 5 of the affidavit that it is logical and acceptable in the art to replace Cs with MA and MA with FA where an about 30% increase in size and about 15% increase in size are acceptable to yield a stable perovskite structure and is determined to be “similar sized ions” by applicant. Therefore, one of ordinary skill in the art would be motivated to partially replace FA with Cs despite the difference in ionic radii and have reasonable expectation of success, as the difference is only 1-17% based on the disclosure of Jeon and Travis and 34% based on the disclosure of Travis alone. 
	Additionally, it is noted that as Choi specifically taught the benefits of partially replacing some of the organic cation such as MA with cesium, one of ordinary skill in the art would be motivated to do the same in an inorganic-organic lead halide perovskite composition such as the one disclosed by Snaith because Choi has already demonstrated that one can replace some of the organic cation with markedly better results than a perovskite composition that does not have any cesium replacement, which was acknowledged in the affidavit filed on 5/26/21 in the last paragraph on page 2.  
	Further, applicant’s drawings in Figures 2 and 3 of the affidavit misrepresents the crystal structure of the perovskite material, such that the perovskite material of Choi further includes Pb and I ions, where Choi clearly shows the crystal structure of the perovskite in Figure 1a, such that it can be clearly seen that since MA and Cs have similar radii, they used the same sized balls to indicate the cations, where the ions have much bigger sizes than the iodide and lead ions. Therefore, it can be seen that given the space between the ions, an FA ion that is only slightly larger than the MA ion can easily be accommodated within the unit cell without significant impact. It is also noted the Figures 2 and 3 of the affidavit do not commensurate in scope with the claimed invention, which is not a composition only consisting of Cs and MA, Cs and FA, or Ma and FA ions as depicted. 

	Applicant also argues that Choi’s device is structurally different from the device claimed because it is explicitly stated that when 5% to 60% of Cs is added to the MAPbI3 structure, two phases are observed, namely relating to CsPbI3 and MAPbI3, such that a single phase-pure CsxMA1-xPbI3 perovskite structure is not in fact obtainable. Applicant further argues that due to the larger FA cation, it would be assumed highly unlikely that FA would enter the lattice at all. 
	First of all, nowhere do the claims require a single phase-pure CsxFA1-xPbI3 perovskite structure and has only required a layer of perovskite material is of general formula (IA), such that the combination of the teachings read upon the claimed general formula. It is also noted that nowhere in the instant specification discloses the claimed perovskite material to be a single phase-pure CsxFA1-xPbI3 perovskite structure or single phase-pure perovskite structure in general. Second of all, without any actual evidence or facts, it is merely speculation that it is assumed to be highly unlikely that FA would enter the lattice due to its size when FA and MA are clearly very close in size as set forth by Travis or Jeon and as it is commonly accepted in the art and by applicant a partial substitution of MA with Cs can be done, it is unclear why a partial substitution of FA with Cs is unacceptable or unexpected given the similarities of ionic size between MA and FA. Additionally, if FA is unlikely to be on the A lattice sites, then it is not immediately clear how the claimed invention is enabled. It is noted that applicant is asserting the partial substitution of FA with Cs cannot be done with a stable material layer and “single phase-pure CsxFA1-xPbI3 perovskite structure”, such that it is unclear how the claimed invention is enabled given the prior art teachings as presented by applicant. It is noted that nothing in the instant application has provided any guidance as to how this single phase-pure perovskite is achieved in comparison to known methods and work done by others. In fact, nowhere does the instant specification mention any characteristics of the perovskite being single phase nor does it mention the desirability of having a single phase perovskite. Once again, it is noted that the arguments do not commensurate in scope with the claimed invention, such that the claimed invention makes no mentioning of the number of phases of the perovskite layer.

	Applicant further argues that Choi discloses efficiency of the device decreases for x>0.1 and applicant’s opinion is that x>0.8 is more desirable as it would have a single phase and not multiple phases, such that the device of Choi is poor performing either at 10% or 80% Cs incorporation. However, nowhere does Choi disclose having more than 80% Cs incorporated to the MAPbI3 structure is more desirable than less than 10% and is merely conclusory statements from applicant without factual basis. Additionally, Choi was relied upon only to teach partially replacing MA with cesium in a perovskite composition and was not relied upon to teach partially replacing FA with cesium in a perovskite composition, such that the direct results of Choi are not relied upon besides the general understanding of change in absorption range and morphology of the film, as set forth in the Office Action. The detailed results of Choi are not relevant to the replacement of FA with cesium without any factual basis that replacing FA with cesium would lead to undesirable effects. 

	Applicant also argues that the instant composition FA0.8Cs0.2PBI3-yBry XRD shows a stable single-phase perovskite structure as unexpected results. However, it is unclear how the XRD of the composition in Figure 5 provided on page 7 of the affidavit shows a single-phase perovskite structure as opposed to Choi’s perovskite structures without any comparison XRD provided such as one with FAPBI3-yBry and CsPBI3-yBry in order for one of ordinary skill in the art to clearly assess whether or not there are multiple phases present in the sample. Additionally, it is noted that the X axis of the XRD provided by applicant cannot be read to determine the values and scale of the XRD as it is blocked by text. Looking at the XRD pattern of FAPbI3Br provided by Zheng et al. in Figure 3a, it can be seen that there are several peaks between 10 and 40 2ϴ values, where it is unclear if any of those peaks shown in Figure 5 of the affidavit are included to determine whether or not it is truly a single phase structure as asserted by applicant. Additionally, it can be seen in Figure 5 of the affidavit that there are peaks for Si when it was asserted by applicant to be only an XRD for FA0.8Cs0.2PBI3-yBry. Looking at the instant specification and claimed device, it appears the invention is a tandem cell structure comprising a perovskite top cell and a Si bottom cell, such that it appears the XRD in Figure 5 of the affidavit is from such a tandem cell structure. Therefore, it is unclear what exactly is being shown in the XRD of Figure 5 of the affidavit and no assessment can be made with respect to whether or not a single phase perovskite structure is being shown or that there are unexpected results. It is noted that one cannot assess whether or not the results are unexpected without anything to be compared, where applicant has only submitted one XRD sample.
	Applicant further argues the claimed invention provides a unique single perovskite phase at considerable loadings of 20% Cs as opposed to Choi’s teaching of substituting Cs in the range of 10-60% that resulted in a two-phase material, where Choi indicated only when a two-phase material is present improvements to the cell performance are expected. However, no properties or characteristics of the FA0.8Cs0.2PBI3-yBry perovskite material was provided to demonstrate it has a better cell performance and Choi’s teaching is related to a CsMAPbI3 perovskite material, such that the two cannot be directly compared. As noted above, Choi was relied upon only to teach partially replacing MA with cesium in a perovskite composition and was not relied upon to teach partially replacing FA with cesium in a perovskite composition, such that the direct results of Choi are not relied upon besides the general understanding of change in absorption range and morphology of the film, as set forth in the Office Action.
	Therefore, the affidavit was not found to be persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 10-14, and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Analysis:  [Note MPEP 2164.01(a)]
(A)  Breadth of claims:
The claims are directed to a multi-junction photovoltaic device comprising a layer of perovskite material having a general formula AxA'1-x B (XyX'1-y)3 (IA) 
wherein A comprises one or more organic cations selected from a formamidinium cation (FA) (HC(NH)2)2+ and an ethyl ammonium cation (EA) (CH3CH2NH3+); 
wherein A' comprises one or more monovalent inorganic cations selected from Cs+ and Rb+, 
wherein B comprises at least one divalent inorganic cation comprising Pb2+, 
wherein X is iodide and X' is bromide, and wherein 0 < x < 1 and 0 < y ≤ 1.
(B) The nature of the invention:
The invention is a multi-junction photovoltaic device comprising a first sub-cell disposed over a second subcell, wherein the second sub cell is a silicon sub cell and the first sub cell comprises a layer of perovskite material.
(C) The state of the prior art:
Given the state of the prior art, the claimed product of a multi-junction photovoltaic device comprising a layer of perovskite material of general formula (IA) as set forth above where A comprises one or more organic cations selected from FA and EA and A’ comprises one or more monovalent inorganic cations selected from Cs+ and Rb+ requires a more detailed disclosure by the applicant in order to enable one skilled in the art to produce the multi-junction photovoltaic device comprising the claimed layer of perovskite material such that the perovskite material comprises one or more organic cations of FA or EA partially substituted by one or more monovalent inorganic cations of Cs and Rb.
 (D) The level of one of ordinary skill:
One of ordinary skill in this art is considered to be a scientist or other highly educated and trained practitioner, skilled in the methods of photovoltaic design and processes, with knowledge of photovoltaic devices comprising a layer of perovskite material, and familiar with parameters that affect the formation and performance of such devices.
(E) The level of predictability in the art:
The level of predictability in the art is considered to be low, inasmuch as there are numerous variables known to affect the manufacturing and performance of such perovskite photovoltaic devices.
(F)  The amount of direction provided by the inventor:
The inventor does not provide adequate direction as to how to make the layer of perovskite material which meets the claim limitations.  The specification describes the claimed device with language that is essentially the same as that recited in the claims or entirely conventional in the art in paragraphs [0015]-[0020] and [0159]-[0165].  There is not adequate guidance as to how exactly such a layer of perovskite is to be formed in order to have the claimed composition. The specification has only disclosed in paragraph [0164] that in preferred examples, A is FA, A’ is Cs+, B is PB2+, X is iodide and X’ is bromide wherein 0<x ≤1 and 0<y≤ 1. No direction or guidance was provided related to manufacturing conditions or specific steps to be carried out in order for this layer of perovskite material to be made to ensure the same quality and characteristics that applicant achieved. 
 (G) The existence of working examples:
The working examples in the instant specification are only mentioned in paragraph [0164], where the preferred perovskite material is FA1-xCsxPbI3-yBry. However, nowhere does the instant specification provide details as to how the perovskite material is formed such as manufacturing conditions and specific methods besides “a mixture of two monovalent cations” in paragraph [0164] without further guidance on how exactly the perovskite material is to be formed to have the claimed composition.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The applicant has not enabled one of ordinary skill in the art at the time of the invention to produce and use the invention.  Therefore, an undue level of experimentation would be required for one of ordinary skill in the art at the time of the invention to produce the specifics of the claimed invention to a layer of perovskite material of the claimed composition as set forth in the claims.
In light of the above considerations, the applicant has not enabled one of ordinary skill in the art to make and/or use the claimed invention commensurate with the scope of the claims. Specifically, there is no guidance or teaching how to make the layer of perovskite material with the claimed composition, as set forth above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 10, 11, 13, 14, and 18- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2014/045021) (from 12/12/17 IDS) in view of Choi et al. (“Cesium-doped methylammonium lead iodide perovskite light absorber for hybrid solar cells”) and in view of Jeon et al. (“Compositional engineering of perovskite materials for high-performance solar cells”).
Regarding claim 1, Snaith discloses a multi-junction photovoltaic device (see Figure 16) comprising: 
a first sub-cell (perovskite absorber; see Figure 16) disposed over a second sub-cell (HIT; page 6), wherein the second sub-cell is a silicon sub-cell (see Figure 16),
wherein the first sub-cell comprises an n-type region comprising at least one n- type layer (n-type TiO2; see Figure 16), 
a p-type region comprising at least one p-type layer (p-type HTM; see Figure 16), and 
a photoactive region (perovskite absorber; see Figure 16) comprising a layer of perovskite material without open porosity that is disposed between the n-type region and the p-type region and that forms a planar heterojunction with one or both of the n-type region and the p-type region (second paragraph on page 2; see Figure 16); 
wherein the perovskite material is of general formula (IA): 
AxA'1-x B (XyX'1-y)3 (IA) (formula (1) ABX3 on page 52)
wherein A comprises one or more organic cations (it is disclosed A is at least one organic cation; page 52) selected from a formamidinium cation (FA) (HC(NH)2)2+ and an ethyl ammonium cation (EA) (CH3CH2NH3+) (it is disclosed the organic cation can have a formula CH(NH2)2 (page 59) and the perovskite can comprise a formamidinium cation (page 79)); 
wherein A' comprises one or more inorganic cations (it is disclosed the other cation can be a metal cation such as a divalent metal cation; page 58), 
wherein B comprises at least one divalent inorganic cation comprising Pb2+ (it is disclosed B is at least one metal cation, such that two metal cations can be included (page 52), where the metal cation is preferably a divalent metal cation including Pb2+ (page 58)), 
wherein X is iodide and X' is bromide (it is disclosed X is two or more different anions (page 52), where the two different anions can be iodide and bromide (page 59)), and wherein 0 < x < 1 and 0 < y ≤ 1 (the perovskite can be CH(NH2)2PbI3zBr3(1-z) (pages 25-26) and can include two metal cations, as set forth above, where one of them is the inorganic cation A’); and 
wherein the second sub-cell comprises a silicon heterojunction (SHJ) (HIT cell as set forth above);
wherein the device produces a net gain in power conversion efficiency over the efficiency of the bottom silicon sub-cell in a single junction arrangement (it is well known in the art that a multi-junction device increases power conversion efficiency by tuning each junction to certain wavelengths for conversion), and that A may be an inorganic monovalent cation such as Cs+ instead of an organic cation (pages 34 and 60), but the reference does not expressly disclose the perovskite material comprises one or more organic cations and one or more monovalent inorganic cations selected from Cs+ and Rb+.
Choi discloses a perovskite absorber for solar cells comprising an organolead halide perovskite composition such as cesium-doping in methylammonium lead iodide (abstract), such that cesium partially replaces the organic cation in the perovskite formula (third paragraph on page 81) without fundamentally changing the crystal structure due to its similar size to the MA cation (second paragraph on page 82). Choi further discloses the increase in the amount of Cs incorporated increased absorption in the range of 300-400 nm but decreased absorption in the range of 450 nm-800 nm and band gap increased with the increase of Cs content (third paragraph on page 82) as well as the morphology of the film (second paragraph on page 84; see Figure 4), where short circuit current density and open circuit voltage, and thus the conversion efficiency, all improved compared to a perovskite material without the incorporation of Cs with an optimal amount of Cs content (see Table 1).
Jeon discloses it is well known in the art before the effective filing date of the claimed invention that methylammonium cations and formamidinium cations in an inorganic-organic lead halide perovskite material for solar cells exhibit slightly different properties such that FAPbI3 has a lower band gap than MAPbI3 due to the slightly larger ionic radius of FA compared to MA (1.9-2.2 Å vs 1.8 Å) and FA has an absorption edge of 840 nm compared to the absorption edge of MA of 800 nm, but the lower bandgap allows absorption of photons over a broader solar spectrum (second and third paragraphs on page 476). Jeon further discloses while FAPbI3 has lower performance than MaPbI3, it can be improved by stabilizing the FAPbI3 phase, improving the crystallinity, and optimizing the cell architecture (third paragraph on page 476). As MA and Cs are known to have a similar ionic radius, as disclosed by Choi, and therefore similar results can be expected by one of ordinary skill in the art with the replacement of FA with Cs in the perovskite material of Snaith.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as partially replacing the FA cation with Cs in the perovskite material of Snaith, as taught by Choi and Jeon above, so that the formamidinium based lead halide perovskite material of Snaith can be improved through the incorporation of cesium ions that would alter the perovskite structure, morphology of the material, and change in absorption range, as set forth above. It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Regarding claim 2, modified Snaith discloses all the claim limitations as set forth above, and further discloses the second sub-cell has a surface that is adjacent to the first sub-cell (see top surface of the second sub-cell in Figure 16), and the layer of perovskite material is disposed as a substantially continuous and conformal layer on a surface (surface of the compact TiO2) that conforms to the adjacent surface of the second sub-cell (pages 2 and 62; see Figure 16).  
Regarding claim 3, modified Snaith discloses all the claim limitations as set forth above, and further discloses an intermediate region (tunnel junction) disposed between and connecting the first sub- cell and the second sub-cell (page 43), wherein the intermediate region comprises one or more interconnect layers (one or more tunnel junctions).  
Regarding claim 4, modified Snaith discloses all the claim limitations as set forth above, and further discloses each of the one or more interconnect layers comprises a comprises a transparent conductor material (tunnel junction between two photoactive layers as set forth above).
Regarding claim 10, modified Snaith discloses all the claim limitations as set forth above, and further discloses the n-type region comprises an n-type layer that comprises an organic n-type material (it is disclosed n-type layer can be organic; page 29).  
Regarding claim 11, modified Snaith discloses all the claim limitations as set forth above, and further discloses the organic n-type material is selected from any of a fullerene or a fullerene derivative, a perylene or a derivative thereof, or poly{[N,NO-bis(2-octyldodecyl)-naphthalene-1,4,5,8- bis(dicarboximide)-2,6-diyl]-alt-5,50-(2,20-bithiophene)} (P(ND12OD-T2)) (page 29).
Regarding claim 13, modified Snaith discloses all the claim limitations as set forth above, and further discloses the p-type region comprises a p-type layer that comprises an inorganic p-type material (page 31).
Regarding claim 14, modified Snaith discloses all the claim limitations as set forth above, and further discloses the inorganic p-type material is selected from any of:
an oxide of nickel, vanadium, copper or molybdenum; and
CuI, CuBr, CuSCN, Cu2O, CuO or CIS (page 31).
Regarding claim 18, modified Snaith discloses all the claim limitations as set forth above, and further discloses the n-type region is adjacent to the second sub-cell (see Figure 16).  
Regarding claim 19, modified Snaith discloses all the claim limitations as set forth above, and further discloses a first electrode (TCO) and a second electrode (silver); and 
wherein the first sub-cell and the second sub-cell are disposed between the first and second electrodes with the first sub-cell in contact with the first electrode (see Figure 16).  
Regarding claim 20, modified Snaith discloses all the claim limitations as set forth above, and further discloses the first electrode is in contact with the p-type region of the first sub-cell (see Figure 16).  
Regarding claim 21, modified Snaith discloses all the claim limitations as set forth above, and further discloses the first electrode comprises a transparent or semi-transparent electrically conductive material (TCO; page 36).  
Regarding claim 22, modified Snaith discloses all the claim limitations as set forth above.
While Snaith does not expressly disclose the first electrode consists of material that has a sheet resistance (Rs) equal to or less than 50 ohms per square (Q/sq) and an average transmission for visible and infrared light of greater than 90%, it is noted that once an interconnect layer is disclosed to comprise a TCO such as ITO (pages 36 and 48) and therefore is substantially the same as the first electrode as described in the instant specification (page 8 lines 22-28), it will, inherently, display the recited properties.  See MPEP 2112.01 (I).
Regarding claim 23, modified Snaith discloses all the claim limitations as set forth above, and further discloses the first electrode consists of a layer of indium tin oxide (ITO) (as set forth above), and the layer of ITO has a thickness of from 200 nm to 600 nm (page 36), but the reference does not expressly disclose the layer of ITO has a thickness of from 100 nm to 200 nm.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 24, modified Snaith discloses all the claim limitations as set forth above, and further discloses the photoactive region of the first sub-cell comprises a layer of perovskite material having a band gap between 1.50eV to 1.75eV (it is disclosed the band gap of organometal halide perovskite semiconductors are about 1.5 eV or 1.6 eV; page 19).
Regarding claim 25, modified Snaith discloses all the claim limitations as set forth above, and further discloses the perovskite material is FA1-xCsxPbI3-yBry (as set forth above).  
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2014/045021) (from 12/12/17 IDS) in view of Choi et al. (“Cesium-doped methylammonium lead iodide perovskite light absorber for hybrid solar cells”) and in view of Jeon et al. (“Compositional engineering of perovskite materials for high-performance solar cells”), as applied to claim 3 above, and in view of Eickemeyer et al. (WO 2016/012274) and further in view of Filipic et al. (“CH3NH3PBI3 perovskite/silicon tandem solar cells: characterization based optical simulations”) (from 12/12/17 IDS).
Regarding claims 5 and 6, modified Snaith discloses all the claim limitations as set forth above, and discloses each of the one or more interconnect layers comprises a tunnel junction, as set forth above, but the reference does not expressly disclose the intermediate region comprises an interconnect layer that consists of indium tin oxide.  
Eickemeyer discloses a multi-junction photovoltaic device comprising a first subcell comprising a perovskite material (40, 50, 60) and a second subcell comprising a silicon material (20 and 30) and an intermediate region (35) that is a charge recombination layer comprising an n-type metal oxide such as ITO and a highly p-doped silicon (also known as a tunnel junction) (page 3 lines 23-page 4 line 13).
Modified Snaith and Eickemeyer are analogous because both are directed to multi junction photovoltaic devices comprising a perovskite cell and a silicon cell.
As modified Snaith is not limited to any specific examples of the tunnel junction in between the two sub-cells and as a tunnel junction comprising an n-type metal oxide such as ITO and a highly p-doped silicon were well known in the art before the effective filing date of the claimed invention, as evidenced by Eickemeyer above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable tunnel junction configuration, including one having an n-type metal oxide such as ITO and a highly p-doped silicon in the device of modified Snaith.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.

Modified Snaith does not disclose the layer of ITO has a thickness of from 10 nm to 60 nm.
Filipic discloses a multi-junction photovoltaic device (see two terminal device in Figure 1B) comprising a first subcell comprising a perovskite material (top sub-cell) and a second subcell comprising a heterojunction silicon material (bottom sub-cell) and an intermediate region (bottom ITO) comprising one or more interconnect layers, wherein each of the one or more interconnect layers comprises a transparent conductor material such as ITO having a thickness from 20 to 150 nm (see Table 1 and Figure 1B).
Modified Snaith and Filipic are analogous because both are directed to multi junction photovoltaic devices comprising a perovskite cell and a heterojunction silicon cell.
As modified Snaith is not limited to any specific examples of the thickness for the interconnect layer and as an interconnect layer consisting of ITO having a thickness between 20 and 150 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Filipic above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable thickness for the ITO layer, including a thickness between 20 and 150 nm in the device of modified Snaith.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
While modified Snaith does not expressly disclose each of the one or more interconnect layers has an average transmission for near-infrared and infrared light of at least 90% and a sheet resistance (Rs) equal to or less than 200 ohms per square (Q/sq), Eickemeyer further discloses the interconnect layer is desired to be optically transparent to light with at least 85% transmittance (page 4 lines 1-3) and is electrically conductive, so the resistivity is not more than 10 -3 ohms cm (page 3 lines 24-27).
Additionally, it is noted that once the one or more interconnect layers is disclosed to comprise a layer of ITO, as set forth above, and therefore is substantially the same as the interconnect layer as described in the instant specification (page 7 lines 7-11), it will, inherently, display the recited properties.  See MPEP 2112.01 (I).
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2014/045021) (from 12/12/17 IDS) in view of Choi et al. (“Cesium-doped methylammonium lead iodide perovskite light absorber for hybrid solar cells”) and in view of Jeon et al. (“Compositional engineering of perovskite materials for high-performance solar cells”), as applied to claim 1 above, and in view of Filipic et al. (“CH3NH3PBI3 perovskite/silicon tandem solar cells: characterization based optical simulations”) (from 12/12/17 IDS).
Regarding claim 12, modified Snaith discloses all the claim limitations as set forth above, and further discloses the n-type region comprises an n-type layer comprising compact TiO2 (page 29), but the reference does not expressly disclose the n-type layer has a thickness of from 20 nm to 40nm.  
Filipic further discloses the compact n-type TiO2 layer to have a thickness between 10 and 80 nm (Table 1).
As modified Snaith is not limited to any specific examples of the thickness for the compact TiO2 layer and as a compact TiO2 layer having a thickness between 10 and 80 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Filipic above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable thickness for the compact TiO2 layer, including a thickness between 10 and 80 nm in the device of modified Snaith.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 17, modified Snaith discloses all the claim limitations as set forth above, and further discloses the p-type region comprises a p-type layer comprising a hole transport material such as spiro-OMeTAD (page 29), but the reference does not expressly disclose the p-type layer has a thickness of from 200 nm to 300 nm.
Filipic further discloses the p-type spiro-OMeTAD layer to have a thickness between 100 and 300 nm (Table 1).
As modified Snaith is not limited to any specific examples of the thickness for the p-type spiro-OMeTAD layer and as a spiro-OMeTAD layer in the perovskite sub-cell having a thickness between 100 and 300 nm was well known in the art before the effective filing date of the claimed invention, as evidenced by Filipic above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected any suitable thickness for the spiro-OMeTAD layer, including a thickness between 100 and 300 nm in the device of modified Snaith.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive.
Applicant’s arguments presented in the declaration have already been addressed in the Response to Affidavit section above.
It is noted again that applicant’s arguments that the instant perovskite material of FA0.8Cs0.2PBI3-yBry having a unique single-phase perovskite based on the XRD and possessing a desirable net gain in PCE were not found to be persuasive as no evidence nor data were presented for either. The XRD provided by applicant is missing the X axis to determine the scale and it also appears to include silicon in the data. Additionally, no PCE or any property data were provided as well as XRD of pure perovskites of FAPBI3-yBry and CsPBI3-yBry were provided for one to compare and assess whether or not a single phase is present in the material. Further, nowhere does the instant application disclose the material/composition to be a single-phase perovskite and it is also not directed to the claimed invention. Therefore, the declaration and the arguments filed on 1/7/22 have not been determined to be persuasive. 
Additionally, as applicant asserts in the declaration that the instant perovskite material provides a unique single-phase perovskite that cannot be achieved by the prior art without providing any guidance in the instant application as to how such a material is achieved in comparison to known methods, a lack of enablement rejection has been applied to the claimed invention. Please see 35 USC 112 (a) rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721